DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 – 14 in the reply filed on May 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 – 44 are pending; claims 15 – 44 are withdrawn; claims 1 – 14 have been considered on the merits. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 29, October 19, 2020; September 2, 2021; February 15 and May 5, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is drawn to a method for producing a fermentate, however is rendered vague and indefinite for reciting “fermented yeast extract” as the phrase is not adequately defined by the claim language or specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 – 11 and 13 – 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Dimitrovski et al. (2015).
Regarding claims 1, 5 – 7, Dimitrovski teaches methods for producing fermentates, the methods comprising obtaining commercial apple juice (steps a-b); mixing the juice with probiotics and whey (growth media) (step c); incubating at a controlled temperature and pH (step d); and isolated fermentates that are devoid of cells (step e) (p.2162, right col. – 2163, 2165 right col. – 2166 left col.).  Note that at the time the claims were filed, commercial apple juice was prepared by macerating and pressing an apple (obtaining a fruit extract, per applicant’s specification p.5), treating with an enzyme, and clarification of the juice, wherein the juice includes 88% water (see “Apple Juice” Wikipedia page). 
Regarding claims 8 – 9, the probiotic is Lactobacillus plantarum (abstract, p.2162-2163).
Regarding claims 10 – 11, the temperature is 37C and pH 4.2 and 5.1 (p.2163), falling within the claimed ranges.
Regarding claim 13, the fermentate is lactic acid (abstract, p.2163).
Regarding claim 14, although the reference does not teach the fermentate has the claimed activity, the methods of producing the fermentate are the same as claimed. It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
The reference anticipates the claimed subject matter.

Claims 1 – 10 and 12 – 14 are rejected under 35 U.S.C. 102a1 and 102 a2 as being anticipated by Choi et al (US 9441257).
Regarding claim 1, Choi teaches methods for producing fermentates, the methods comprising obtaining fruit or vegetable extracts (claim 1), treating fruit or vegetable extracts with enzymes (col.4 line 57–63; col.8 line 43–56; col.9 line 42-49), mixing fruit or vegetable extracts with a yeast and bacteria, water, and growth media (col. 2 line 53-63, col.8, claim 1); incubating in controlled conditions (temperature and pH) (examples, claims), and isolating a fermentate devoid of cells (claim 1). Note that although the reference does not specifically identify the pH is controlled, by practicing the methods of Choi, the pH is inherently controlled by carrying out the process. 
Regarding claim 2, the enzyme may be amylase (col.4, line 57-63; col.9 line 43 - 49).
Regarding claims 3 – 4, the fermentate is freeze dried (evaporated) and powdered (claim 3).
Regarding claims 5 – 6, the fruit or vegetables can be crushed, washed and spin dried (or separating liquid from solids, or clarifying) (col.7).
Regarding claim 7, the fruit or vegetable may be onion, sweet potato, celery, carrot, chickpea, tomato, spinach or apple (col.5).
Regarding claims 8 – 9, the bacteria may be Lactobacillus acidophilus or Lactobacillus plantarum (col.9).
Regarding claim 10, the method is carried out at 25 – 30C, 25 – 37C and 30 – 40 C, which falls within the claimed ranged (claim 1).
Regarding claim 12, mixing includes a fermented yeast extract (claim 1).
Regarding claim 13, the fermentate may be lactic acid or ethanol (col.4, 9).
Regarding claim 14, the resulting fermentates inhibit pathogenic microbes in food products (col.2, 4). Although the reference does not teach the fermentate has the claimed activity when diluted to 5%, the methods of producing the fermentate are the same as claimed. It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
The reference anticipates the claimed subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699